Exhibit 10.2

Execution Version

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated
as of November 15, 2012, by and among INTERNATIONAL SPEEDWAY CORPORATION, a
Florida corporation (the “Borrower”), each of the subsidiaries of the Borrower
listed on Schedule I hereto (each such subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) and WELLS FARGO BANK, N.A., as
administrative agent (the “Administrative Agent”) for the benefit of itself and
the several banks and other financial institutions (the “Lenders”) from time to
time party to the Amended and Restated Revolving Credit Agreement, dated as of
the date hereof, by and among the Borrower, the Lenders, the Administrative
Agent, Wells Fargo Bank, N.A. as issuing bank (the “Issuing Bank”) and as
swingline lender (the “Swingline Lender”) and SunTrust Bank and JPMorgan Chase
Bank, N.A., as co-syndication agents (the “Co-Syndication Agents”) (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
the meanings assigned to such terms in the Credit Agreement).

W I T N E S S E T H:

WHEREAS, the Borrower, certain subsidiaries of the Borrower and the
Administrative Agent are parties to that certain Subsidiary Guaranty Agreement
(the “Existing Guaranty”), dated as of November 19, 2010 (as in effect
immediately prior to the Closing Date (as defined in the Credit Agreement));

WHEREAS, the parties to the Existing Guaranty desire to amend and restate the
Existing Guaranty in its entirety to read as set forth herein;

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility in favor of the Borrower;

WHEREAS, as of the date hereof, each of the initial Guarantors is a direct or
indirect wholly-owned Domestic Subsidiary which is a Material Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank; and

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders under the Credit
Agreement that each direct and indirect wholly-owned Domestic Subsidiary which
is a Material Subsidiary of the Borrower, other than Excluded Subsidiaries,
execute and deliver to the Administrative Agent a Subsidiary Guaranty Agreement
in the form hereof, and each Guarantor wishes to fulfill said condition
precedent;



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce Lenders to extend the Loans and the Issuing
Bank to issue Letters of Credit and to make the financial accommodations as
provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents and (ii) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Loan Parties
under or pursuant to the Credit Agreement and the other Loan Documents (all the
monetary and other obligations referred to in the preceding clauses (i) and
(ii) being collectively called the “Guaranteed Obligations”). Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from such Guarantor, and
that such Guarantor will remain bound upon its guarantee notwithstanding any
extension or renewal of any Guaranteed Obligations.

Section 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment or protest to, demand of or payment from
the other Loan Parties of any of the Guaranteed Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. To
the fullest extent permitted by applicable law, the obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise or (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement.

Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection.

Section 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent to assert any claim or demand or to enforce



--------------------------------------------------------------------------------

any remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to the extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of each Guarantor as a matter of law or equity (other
than the indefeasible payment in full in cash of all the Obligations).

Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent may, at its
election, compromise or adjust any part of the Guaranteed Obligations, make any
other accommodation with any other Loan Party or any other guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been fully, finally and
indefeasibly paid in cash. Pursuant to applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Guarantor or guarantor, as the case may be.

Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent has at law or
in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any other Loan Party to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent in cash the amount of such
unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent, all rights of such Guarantor against any Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Guaranteed Obligations. If any amount shall erroneously be paid to any
Guarantor on account of such subrogation, contribution, reimbursement, indemnity
or similar right, such amount shall be held in trust for the benefit of the
Administrative Agent and shall forthwith be paid to the Administrative Agent to
be credited against the payment of the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms of the Loan Documents.

Section 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of other Loan Parties’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that the Administrative Agent
will not have any duty to advise any of the Guarantors of information known to
it or any of them regarding such circumstances or risks.

Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that in the event a payment shall be
made by any Guarantor under this



--------------------------------------------------------------------------------

Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.

Section 9. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 8, the Contributing Guarantor shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof, excluding any Guarantor which
has been released from this Agreement in accordance with Section 12 of this
Agreement (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 21, the date of the Supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 9 shall be subrogated to the rights of such
Claiming Guarantor under Section 8 to the extent of such payment.

Section 10. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Section 8 and Section 9 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct as of the date made or deemed made.

Section 12. Termination. The guarantees made hereunder (i) shall terminate on
the Termination Date and (ii) shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by any Lender or any
Guarantor upon the bankruptcy or reorganization of the Borrower, any Guarantor
or otherwise. Notwithstanding the foregoing, the guarantees made hereunder shall
terminate as to any individual Guarantor (i) if such Guarantor is not a
wholly-owned Domestic Subsidiary that is a Material Subsidiary and has
previously executed this Agreement as required pursuant to Section 7.1(k) of the
Credit Agreement, but the Borrower has subsequently provided the Administrative
Agent notice that (y) the aggregate principal amount of Indebtedness of all
Subsidiaries outstanding pursuant to Section 7.1(i) of the Credit Agreement and
Section 7.1(k) of the Credit Agreement is equal to or less than the Subsidiary
Debt Basket Amount and (z) no Default or Event of Default has occurred and is
continuing, (ii) if at any time a Guarantor ceases to be a wholly-owned Domestic
Subsidiary that is a Material Subsidiary and no Event of Default exists,
promptly following written notice by the Borrower to the Administrative Agent
that such Subsidiary is no longer a Material Subsidiary, or (iii) if all of the
capital stock of a Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction



--------------------------------------------------------------------------------

permitted by the Credit Agreement. In connection with the foregoing, so long as
no Event of Default exists, the Administrative Agent shall execute and deliver
to such Guarantor or Guarantor’s designee, at such Guarantor’s expense, any
documents or instruments, without representation or recourse, which such
Guarantor shall reasonably request from time to time to evidence such
termination and release.

Section 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and their
respective successors and assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void). This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

Section 14. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Guarantor on the one hand the and Administrative Agent on the other hand shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy hereunder, under any other Loan Document, or any
abandonment or discontinuance of steps to enforce such a power, right or remedy,
preclude any other or further exercise thereof or the exercise of any other
power, right or remedy. The rights and of the Administrative Agent hereunder and
under the other Loan Documents, as applicable, are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on any Guarantor in any case shall entitle such Guarantor to any other or
further notice in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).

Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.



--------------------------------------------------------------------------------

Section 16. Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement among the parties hereto regarding the subject
matters hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.

Section 18. Rules of Interpretation. The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.

Section 19. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York and of the Supreme Court of the State
of New York sitting in New York county and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or the Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement against any Guarantor
or its properties in the courts of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



--------------------------------------------------------------------------------

(d) Each Guarantor irrevocably consents to the service of process in the manner
provided for notices in Section 10.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of the Administrative Agent to serve process in
any other manner permitted by law.

Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 21. Additional Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, if any wholly-owned Domestic Subsidiary that is a Material Subsidiary
(other than an Excluded Subsidiary) is acquired or formed after the date hereof,
such Material Subsidiary is required to enter into this Agreement as a Guarantor
upon becoming a wholly-owned Domestic Subsidiary that is a Material Subsidiary.
Upon execution and delivery after the date hereof by the Administrative Agent
and such Material Subsidiary of an instrument in the form of Annex 1, such
Material Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any instrument adding an additional Guarantor as a party to this Agreement
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

Section 22. Savings Clause.

(a) It is the intent of each Guarantor and the Administrative Agent that each
Guarantor’s maximum obligations hereunder shall be, but not in excess of:

(i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent) to be avoidable or unenforceable
against such Guarantor under (i) Section 548 of the Bankruptcy Code or (ii) any
state fraudulent transfer or fraudulent conveyance act or statute applied in
such case or proceeding by virtue of Section 544 of the Bankruptcy Code; or



--------------------------------------------------------------------------------

(ii) in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent) to be avoidable or unenforceable against
such Guarantor under any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or

(iii) in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Administrative Agent) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.

(b) The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent) as may be determined in any case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”. To the extent set
forth in Section 22(a)(i), (ii), and (iii), but only to the extent that the
Guaranteed Obligations would otherwise be subject to avoidance or found
unenforceable under the Avoidance Provisions, if any Guarantor is not deemed to
have received valuable consideration, fair value or reasonably equivalent value
for the Guaranteed Obligations, or if the Guaranteed Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by such Guarantor, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, after giving effect thereto, would not cause
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent), as so reduced, to be subject to avoidance or
unenforceability under the Avoidance Provisions.

(c) This Section 22 is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent that would not cause the
Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Guarantors nor
any other Person shall have any right or claim under this Section 22 as against
the Administrative Agent that would not otherwise be available to such Person
under the Avoidance Provisions.



--------------------------------------------------------------------------------

Section 23. Amendment and Restatement. This Agreement constitutes an amendment
and restatement of the Existing Guaranty and is not, and is not intended by the
parties to be, a novation of the Existing Guaranty. All rights and obligations
of the parties shall continue in effect, except as otherwise expressly set forth
herein. All references in the other Loan Documents to the Existing Guaranty
shall be deemed to refer to and mean this Agreement, as the same may be further
amended, supplemented and restated from time to time.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICROWN SERVICE CORPORATION EVENT EQUIPMENT LEASING, LLC HOMESTEAD-MIAMI
SPEEDWAY, LLC KANSAS SPEEDWAY CORPORATION MOTORSPORTS ACCEPTANCE CORPORATION By:
 

/s/ Daniel W. Houser

  Name:   Daniel W. Houser   Title:   Treasurer CALIFORNIA SPEEDWAY CORPORATION
CHICAGO HOLDINGS, INC. DAYTONA INTERNATIONAL SPEEDWAY, LLC MICHIGAN
INTERNATIONAL SPEEDWAY, INC. MARTINSVILLE INTERNATIONAL, INC. THE MOTORSPORTS
ALLIANCE, LLC PHOENIX SPEEDWAY CORP. RICHMOND INTERNATIONAL RACEWAY, INC.
RACEWAY ASSOCIATES, LLC TALLADEGA SUPERSPEEDWAY, LLC By:  

/s/ Brett M. Scharback

  Name:   Brett M. Scharback   Title:   Assistant Secretary ISC.COM, LLC By:  

/s/ Brett M. Scharback

  Name:   Brett M. Scharback   Title:   Secretary
INTERNATIONAL SPEEDWAY CORPORATION By:  

/s/ Daniel W. Houser

  Name:   Daniel W. Houser   Title:   Senior Vice President and Chief    
Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as

Administrative Agent

By:

 

/s/ John Good

 

Name:  /s/ John Good

 

Title:    AVP

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I TO THE

SUBSIDIARY GUARANTY AGREEMENT

 

Guarantor(s)

 

Address

Americrown Service Corporation  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Chicago Holdings, Inc.  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Daytona International Speedway, LLC  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Event Equipment Leasing, LLC  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

ISC.COM, LLC  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Kansas Speedway Corporation  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Martinsville International, Inc.  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Michigan International Speedway, Inc.  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Motorsports Acceptance Corporation  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114



--------------------------------------------------------------------------------

Phoenix Speedway Corp.  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Raceway Associates, LLC  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Richmond International Raceway, Inc.  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Talladega Superspeedway, LLC  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

California Speedway Corporation  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

The Motorsports Alliance, LLC  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114

Homestead-Miami Speedway, LLC  

c/o International Speedway Corporation

International Motorsports Center

One Daytona Boulevard

Daytona Beach, FL 32114



--------------------------------------------------------------------------------

ANNEX 1

to

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

SUPPLEMENT NO.     , dated as of                     , to the Amended and
Restated Subsidiary Guaranty Agreement, dated as of November 15, 2012 (the
“Guaranty Agreement”), among INTERNATIONAL SPEEDWAY CORPORATION, a Florida
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Schedule I thereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and WELLS FARGO BANK, N.A., as administrative
agent (the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement referred to below).

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of November 15, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”), Wells Fargo Bank, N.A.,
as Administrative Agent, as issuing bank (in such capacity, the “Issuing Bank”)
and as swingline lender (in such capacity, the “Swingline Lender”) and SunTrust
Bank and JPMorgan Chase Bank, N.A. (the “Co-Syndication Agents”).

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.

The Guarantors have entered into the Guaranty Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant
to Section 5.10 of the Credit Agreement, each wholly-owned Domestic Subsidiary
which is a Material Subsidiary (other than an Excluded Subsidiary) that was not
in existence, or not a Guarantor is required to enter into the Guaranty
Agreement as a Guarantor upon becoming a wholly-owned Domestic Subsidiary which
is a Material Subsidiary. Section 7.1(k) of the Credit Agreement permits a
Subsidiary to incur Indebtedness not otherwise permitted under any other clause
of Section 7.1 of the Credit Agreement so long as each Subsidiary incurring such
Indebtedness has entered into the Guaranty Agreement. Section 21 of the Guaranty
Agreement provides that additional Material Subsidiaries of the Borrower may
become Guarantors under the Guaranty Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guaranty Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

Joinder. In accordance with Section 21 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (i) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (ii) represents and warrants that the representations and warranties made by
it as



--------------------------------------------------------------------------------

a Guarantor thereunder are true and correct on and as of the date hereof. Each
reference to a Guarantor in the Guaranty Agreement shall be deemed to include
the New Guarantor. The Guaranty Agreement is hereby incorporated herein by
reference.

Representations and Warranties. The New Guarantor represents and warrants to the
Administrative Agent that this Supplement has been duly authorized, executed and
delivered by it and that each of this Supplement and the Guaranty Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

Binding Effect. This Supplement shall become effective when it shall have been
executed by the New Guarantor and thereafter shall be binding upon the New
Guarantor and shall inure to the benefit of the Administrative Agent. Upon the
effectiveness of this Supplement, this Supplement shall be deemed to be a part
of and shall be subject to all the terms and conditions of the Guaranty
Agreement. The New Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW
YORK.

Execution in Counterparts. This Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Notices to New Guarantor. All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR] By:  

 

  Name:   Title:   Address: WELLS FARGO BANK, N.A., as Administrative Agent By:
 

 

  Name:   Title: